Citation Nr: 1752455	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  10-16-018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to medication taken for service-connected asthma. 

2.  Entitlement to service connection for chronic kidney disease, to include as secondary to medication taken for service-connected asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to September 2001, and from March 14, 2003 to March 22, 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

These matters were previously before the Board in June 2016, where they were remanded for further development.

The Veteran testified at a Travel Board videoconference hearing before the undersigned Veteran's Law Judge in March 2017.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with diabetes mellitus, type II in 2007, and nephropathy, a form of kidney disease, in August 20.  She contends that these disabilities were caused or aggravated by the medication she took for her service-connected asthma.  In light of the low threshold under McLendon, 20 Vet. App. 70 (2006), the Board finds that remand for a VA examination is necessary to determine if the Veteran's current diabetes mellitus, type II and chronic kidney disease are caused by or related to the medications she takes for her service-connected disability. 

Prior to obtaining a VA examination, any outstanding, pertinent VA outpatient records and identified private treatment records.  The most recent VA treatment records on file are dated in June 2011.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since June 2011 and any private treatment records identified by the Veteran. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of her diabetes mellitus, type II.  The examiner should determine:

(a).  Whether it is at least as likely as not (a 50% or higher degree of probability) that diabetes mellitus is proximately due to, or caused by, the medications taken for the Veteran's service-connected asthma.

(b).  Whether it is at least as likely as not (a 50% or higher degree of probability) that diabetes mellitus has been aggravated by medications taken for the Veteran's service-connected asthma  

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in  symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of her chronic kidney disease.  The examiner should determine:

(a).  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed kidney disorder is proximately due to, or caused by, the medications taken for the Veteran's service-connected asthma.

(b).  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder has been aggravated by medications taken for the Veteran's service-connected asthma.  

A complete rationale for any opinions expressed should be provided.  If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

4.  After any other development deemed necessary has been accomplished, re-adjudicate the issue on appeal. If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




